Citation Nr: 0638468	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the May 1955 rating decision contained clear and 
unmistakable error (CUE) in not establishing service 
connection for a right shoulder girdle muscle injury. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic lumbar spine disability to include 
degenerative disc disease and L2-3 interbody fusion 
residuals.

4.  Entitlement to service connection for a chronic right hip 
disorder to include osteonecrosis with degenerative changes.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic right knee disorder.

6.  Entitlement to service connection for a chronic left hip 
disorder to include osteonecrosis with degenerative changes.

7.  Entitlement to service connection for a chronic left 
thigh disorder manifested by numbness.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic skin disorder.

9.  Entitlement to an increased disability evaluation for the 
veteran's right Muscle Group XIV injury, currently evaluated 
as 10 percent disabling.

10.  Entitlement to an increased disability evaluation for 
the veteran's left iliac scar residuals, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an initial disability evaluation in 
excess of 70 percent for the veteran's post-traumatic stress 
disorder (PTSD).

12.  Entitlement to an effective date prior to July 25, 2002, 
for the award of service connection for the veteran's PTSD 
evaluated as 70 percent disabling.

13.  Entitlement to an effective date prior to July 25, 2002, 
for the award of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic neck disorder, a chronic 
lumbar spine disability to include degenerative disc disease 
and L2-3 interbody fusion residuals, a chronic right hip 
disorder to include osteonecrosis with degenerative changes, 
a chronic right knee disorder, a chronic left hip disorder to 
include osteonecrosis with degenerative changes, a chronic 
left thigh disorder manifested by numbness, and a chronic 
skin disorder.  That rating decision also denied increased 
disability evaluations for the veteran's right Muscle Group 
XIV injury and left iliac scar residuals.  In November 2002, 
the RO established service connection for PTSD; assigned a 70 
percent for that disability; granted a total rating for 
compensation purposes based on individual unemployability; 
and effectuated the awards as of July 25, 2002.

In March 2004, the RO determined that the May 1955 rating 
decision establishing service connection for pleural cavity 
injury residuals with scar residuals evaluated as 20 percent 
disabling was not clearly and unmistakably erroneous.

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for a chronic right knee disorder, a 
chronic skin disorder, and a chronic neck disorder; whether 
service connection is warranted for a left thigh disorder; 
whether an increased disability evaluation is warranted for 
the veteran's left iliac scar residuals; and the assignment 
of a disability rating for residuals of a stab injury to the 
right upper chest are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1955 rating decision which did not grant service 
connection for residuals of a stab injury to the right upper 
chest (Muscle Group II) did not correctly apply the statutory 
and regulatory provisions extant at that time to the facts in 
the veteran's case.

2.  A September 1994 RO decision denied the veteran's claim 
for service connection for low back pain.

3.  Additional evidence submitted since the September 1994 RO 
decision, including private medical records dated in December 
2001, were not previously submitted, were related to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  

4.  The veteran's degenerative disc disease and arthritis of 
the lumbar spine is attributable to service-connected 
disability.

5.  The veteran has not been shown by competent medical 
evidence to suffer from either a chronic left or right hip 
disorder which can be related to his period of service.

6.  Residuals of right thigh stab wound include a moderately 
painful, adherent scar without evidence of muscle loss or 
atrophy or neurovascular damage or objective findings more 
nearly approximating a moderately severe muscle injury.

7.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

8.  On July 25, 2002, the veteran filed an original claim for 
service connection for a psychiatric disorder, claimed as 
anxiety and depression.

9.  On April 4, 1994, the veteran filed an informal claim for 
TDIU.  He has been permanently and totally disabled as a 
result of service-connected disability since January 1, 1997.


CONCLUSIONS OF LAW

1.  The May 1955 decision of the RO that did not grant 
service connection for residuals of a stab injury to Muscle 
Group II was clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7105(b)(1), (c) (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

2.  The September 1994 RO decision which denied service 
connection for a low back disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for degenerative disc 
disease and arthritis of the lumbar spine are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).

4.  Neither a chronic left or right hip disorder was incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

5.  The criteria for a rating in excess of 10 percent for of 
a right thigh stab wound have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2006).

6.  The criteria for the assignment of an initial rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9432 (2006).

7.  There is no legal entitlement to an effective date 
earlier than July 25, 2002, for the grant of service 
connection for PTSD and the assignment of a 70 percent 
disability evaluation.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).

8.  The effective date to be assigned for the award of TDIU 
is January 1, 1997.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400, 4.3, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in May 1955 rating decision

The veteran's attorney contends that there is CUE in a May 
1955 rating decision because that decision did not grant 
service connection for a stab wound of the right upper chest.  
He states that a separate 20 percent rating should have been 
assigned at that time for a moderate injury under Diagnostic 
Code 5202 or 5203 (pertaining to Muscle Group II or III) and 
that the veteran should have consequently been compensated at 
a 70 percent combined disability evaluation.  The Board will 
address the issue of CUE in the 1955 decision for lack of an 
award of service connection for the right upper chest stab 
wound and will remand to the RO the issue of the assignment 
of a disability evaluation, to include consideration of 
whether a higher combined evaluation is warranted, for the 
right upper chest stab wound.

The veteran filed his original claim for VA benefits in 
December 1954.  In particular, he requested service 
connection for "stab wound of the: . . . keloid scars over 
the lower anterior aspect of the chest and one at the upper 
anterior aspect of the chest which is transverse with a 
surrounding area of tenderness."  The subsequent May 1955 
rating decision noted that service medical records had 
reflected that the veteran had sustained in service "a deep 
gouged out puncture stab wound of the right upper chest, 
[m]acerating the pectoralis major with deep extension nearby 
into the axilla" as well as a "sucking stab wound of the 
right 5th rib penetrating the pleural cavity."  The sole 
chest disability for which the RO granted service connection 
was for "pleural cavity injury with residual scars", rated 
20 percent disabling under Diagnostic Code 6818.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a) (2006).  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

In this case, the service medical records clearly revealed 
that the veteran had several stab wounds on his torso, 
including a "deep gouged-out puncture and stab wound right 
upper chest from MCL [midcostal or midclavicular line] to AAL 
[anterior axillary line], macerating the pectoralis major and 
exposing the second rib, with deep extension nearby into the 
axilla" as well as a "[s]ucking stab wound exposing right 
5th rib in the midclavicular line and penetrating the pleural 
cavity in the 4th intercostal space."  However, the RO did 
not separately rate the two wounds, instead providing only 
one 20 percent rating under Diagnostic Code 6818 for a 
moderate injury to the pleural cavity.  

Significantly, a Note following Diagnostic Code 6818 
specifically provided that "disabling injuries of the 
shoulder girdle muscles (group I to IV) will be separately 
rated for combination."  Veteran's Administration Schedule 
for Rating Disabilities, 1945 addition (eff. April 1, 1946), 
with amendments.  The pectoralis major is a muscle of the 
shoulder girdle.  Id., Diagnostic Code 5202, 5203.  The 
"deep gouged-out puncture and stab wound right upper chest 
from MCL [midcostal or midclavicular line] to AAL [anterior 
axillary line], macerating the pectoralis major and exposing 
the second rib, with deep extension nearby into the axilla" 
was just such a disabling injury of the shoulder girdle 
muscles and proper application of the law required a separate 
rating for that disability. 

The evidence of record in May 1955 entitled the veteran to a 
grant of service connection for residuals of an injury to 
Muscle Group II  under Diagnostic Codes 5202 and 6818 
(Veteran's Administration Schedule for Rating Disabilities, 
1945 addition (eff. April 1, 1946), with amendments), but the 
RO denied entitlement to that benefit by a rating action 
which involved CUE.  To the extent that the May 1955 rating 
decision denied the veteran's claim of entitlement to service 
connection for residuals of an injury to Muscle Group II, 
that rating action involved CUE and must be reversed.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).

VA duties to assist and to notify do not apply to claims, as 
here, involving CUE in an RO decision.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Regardless, this decision 
constitutes a complete grant of the benefit sought on appeal 
as to that issue.  Therefore, with regard to this issue, the 
Board finds that no further action is required to comply with 
the VCAA.



Whether new and material evidence has been submitted to 
reopen the appellant's claims for entitlement to service 
connection for a chronic low back disorder

In September 1994, the RO denied a claim for service 
connection for a low back disorder secondary to a service-
connected right thigh disorder.  The veteran was notified of 
this decision by letter dated in October 1994.  The veteran 
did not appeal this decision within one year of being 
notified and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2006).

In the May 2002 rating decision currently on appeal, the RO 
did not consider whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a low back disability; rather, the RO 
classified that issue as basic entitlement to service 
connection.

As discussed, the September 1994 rating decision is final.  
Therefore, the issue is recharacterized to consider whether 
new and material evidence has been submitted since the last 
final decision.  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  

The Court of Appeals for Veterans Claims (Court) has held 
that when the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice of that issue and whether the claimant would be 
prejudiced by lack of such notice. Id. at 4.  In the instant 
case, the Board concludes that the veteran would not be 
prejudiced insofar as the claim is reopened herein.  Bernard 
v. Brown, 4 Vet. App. 384, 390- 92 (1993).  For the same 
reason, any failure to fulfill the duty to assist or the duty 
to notify with regard to the claim to reopen is 
nonprejudicial.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the September 1994 decision 
included service medical records which showed no significant 
complaint, treatment, or diagnosis referable to the low back.  
Post-service medical evidence included diagnoses and X-ray 
evidence of degenerative disc disease and osteoarthritis of 
the lumbar spine.  

The present claim for benefits was initiated in September 
2001.  Evidence which has been received since the time of the 
September 1994 RO denial includes written statements prepared 
by the veteran and his representative, private treatment 
records and medical opinions, VA treatment records, and VA 
examination reports with medical opinions.  

Significantly, in a 2002 VA examination report, the physician 
opined that the veteran's low back disorders were unrelated 
to his service-connected knife wound scars.  The physician 
stated that the veteran's altered gait mechanics were due to 
nonservice-connected osteonecrosis and degenerative changes 
of the right hip and not secondary to the antalgic gait 
associated with the service-connected posterior thigh wound.  
The new evidence also includes two December 2001 written 
statements from one of the surgeons who performed the 
veteran's 2001 back surgery, T. R. Boulter, M.D., which 
indicate a relationship between the veteran's current low 
back disorders and his service-connected disabilities.  In a 
December 2001 treatment note, Dr. Boulter noted the service-
connected knife injuries to the right thigh, causing 
hamstring weakness, and the lateral femoral cutaneous nerve 
injury, also caused by an in-service knife wound, which led 
to an "abnormal gait-aggravated disc degeneration and 
caused arthritic changes."  In a December 2001 medical 
opinion provided to VA, Dr. Boulter stated that the right 
thigh laceration and resulting hamstring weakness caused gait 
disturbance which in turn aggravated the lumbar spine 
degeneration.  He also opined that the in-service laceration 
which caused the lateral femoral cutaneous nerve injury 
contributed to the veteran's gait disturbance.  

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when it last adjudicated the veteran's claim in 
September 1994.  The "new" evidence is also "material," 
inasmuch as it includes a medical opinion which addresses the 
relationship between his current low back problems and his 
service-connected left iliac and right thigh disorders.  New 
and material evidence having been submitted, the veteran is 
entitled to have his low back claim considered de novo.

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2006).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Low back disorders

As an initial matter, it is noted that the evidence does not 
show, nor does the veteran contend that his low back 
disabilities began in service.  Accordingly, service 
connection on a direct basis is not warranted for these 
claims.

Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  38 C.F.R. 
§ 3.310 was recently amended.  71 Fed. Reg. 52744 (Sept. 7, 
2006).  However, as the earlier version of the regulation is 
more favorable to the veteran, the new version of the 
regulation will not be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In any event, the regulatory amendment 
cannot be applied prior to its effective date in October 
2006.  38 U.S.C.A. § 5110(g) (West 2002).
 
The veteran asserts that his degenerative disc disease and 
osteoarthritis of the lumbosacral spine are a result of his 
service-connected knife wound residuals, particularly the 
injuries to the left iliac area and the right thigh.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

The positive evidence, detailed above, includes the opinions 
of Dr. Boulter which state that the veteran's service-
connected right thigh and left iliac injuries caused muscle 
and nerve damage in both legs which resulted in an abnormal 
gait pattern which was the cause of the veteran's arthritis 
and which aggravated his degenerative disc disease.  The 
negative evidence, also explained in further detail above, 
includes the 2002 VA examination report which stated that 
there was no relationship between the veteran's low back 
disorders and his service-connected knife wound injuries.
 
The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
iliac and right thigh disorders caused or worsened his 
degenerative disc disease and arthritis of the lumbosacral 
spine.  His treating physician has repeatedly asserted that 
these service-connected disabilities played a significant 
role in the severity and development of his low back 
disorder; however, the VA physician who reviewed the files 
found no significant relationship between the veteran's 
service-connected residuals of knife injuries and the low 
back disorders.  Applying the benefit of the doubt rule, the 
Board concludes that the veteran's service-connected left 
iliac and right thigh disorders caused his arthritis of the 
lumbosacral spine and worsened his degenerative disc disease.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  
Accordingly, service connection is warranted for those 
disorders.

As service connection for degenerative arthritis and 
degenerative disc disease of the lumbosacral spine is 
warranted, compliance with the duty to assist or the duty to 
notify is unnecessary with regard to that claim.  

Right and left hip disorders 

The veteran asserts that service connection is warranted for 
left and right hip disorders.  The service medical records 
are silent as to complaint, treatment, or diagnosis referable 
to a chronic left or right hip disorder.  A May 2002 VA 
radiology report noted severe osteoarthritic changes in both 
hips.  In June 2002 he underwent total right hip replacement.  
The record contains no competent medical evidence which links 
any current left or right hip disorder to his period of 
service or to a service-connected disability.  The only 
medical evidence on this question does not support the claim.  
A 2002 VA examiner opined that "it is felt with a reasonable 
degree of medical probability that his developmental process 
of degeneration of his hips are unrelated to his service 
connected disability of his lacerations."  The examiner 
explained that "[t]he areas of the wound are not in close 
proximity of the degeneration of his hip joints."

The Board therefore finds that the preponderance of the 
evidence is against the claims and that service connection 
for these disorders cannot be granted.  38 U.S.C.A. 
§§  U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§  C.F.R. 
§§ 3.102, 3.303 (2006).  Accordingly, in light of the absence 
of any evidence suggestive of a link between his complaints 
and service, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a left or right hip disorder.

Increased ratings

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  



Increased disability evaluation for Muscle Group XIV injury

The veteran's right thigh stab wound is rated as 10 percent 
disabling under Diagnostic Code 5314.  The veteran contends 
that the residuals of this injury have increased in severity 
as he has trouble walking any distance. 

Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, the anterior thigh group.  Diagnostic Code 5314 
provides for higher, 30 percent evaluation, for a moderately 
severe disability and a 40 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  In rating 
musculoskeletal disabilities, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his service-connected right thigh 
stab wound.  The service medical records show that the 
veteran sustained a deep, gouged, lacerated wound of the 
right posterolateral thigh in the middle third extending 
through soft tissue to the periosteum of the femur and 
dividing almost entirely the belly of the biceps femoris.  
There was also a superficial, part-thickness, oblique 
laceration of the skin 8 inches in length in the lower third 
of the posterior right thigh.  The wounds were sutured and 
were completely healed less than two weeks later.  A month 
after the injury he complained of pain with continued motion 
at the site of the right thigh injury.

The criteria for a moderately severe injury are not met.  
While intermuscular scarring is suggested by the injury to 
the biceps femoris, the history of the injury does not 
include debridement, prolonged infection, or sloughing of 
soft parts.  In addition, as the injury healed within two 
weeks, the history does not include prolonged hospitalization 
in service for treatment of the wound.  Further, the record 
does not contain consistent complaints of cardinal signs and 
symptoms of muscle disability.  The record shows that the 
veteran worked full-time as a furniture refinisher for many 
years.  During the 2002 VA examination, the veteran 
complained of a tender, adherent scar made worse with 
standing for long periods.  This contention alone does not 
support a higher rating, given that most of the criteria for 
a moderately severe injury are not met.

Further, while an 8 inch scar is present and the veteran has 
an altered gait due to his right thigh injury, objective 
findings during the 2002 VA examination did not reveal 
indications of loss of muscle substance, atrophy, 
neurovascular damage, or hamstring contractions.  The Board 
has considered the provisions of DeLuca, and has taken into 
consideration the veteran's reports of increased pain with 
prolonged standing.  However, an increased rating is not 
warranted on that basis alone.  

Since the currently assigned rating for moderate muscle 
disability contemplates objective findings of linear entrance 
scars, to assign a separate evaluation under a diagnostic 
code pertinent to scars would be pyramiding as the veteran 
would be compensated twice for the same manifestations.  
38 C.F.R. § 4.14 

For these reasons, the Board finds that the preponderance of 
the evidence fails to demonstrate that the veteran's right 
thigh symptomatology more nearly approximates a moderately 
severe muscle disability as majority of the medical evidence 
reflects normal muscle strength and substance.  Therefore, 
the veteran is not entitled to a rating in excess of 10 
percent for such service-connected disability.

PTSD

The veteran argues that an increased disability rating is 
warranted for his service-connected PTSD.  He has appealed 
the initial evaluation assigned for his service-connected 
PTSD.  Because the veteran is appealing the initial 
assignment of his disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
arriving at the decision in this case, the Board has 
considered the requirements of Fenderson; however, the 
evidence of record shows that the manifestations of his 
service-connected PTSD have been generally consistent during 
the appeal period.  Having carefully reviewed all the 
evidence of record in light of the applicable law, the Board 
has determined that this claim will be denied because the 
preponderance of the evidence is against the claim.  

A 70 percent evaluation is currently assigned for the 
veteran's PTSD, and it was effectuated from the time the 
veteran filed his initial claim for PTSD.  The applicable 
regulation states that a 100 percent (total) rating is 
warranted where there exists: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 

The evidence in the file reveals that a total schedular 
evaluation for PTSD is not warranted in this case.  The 
evidence of record does not show that the veteran's 
psychiatric disability more nearly approximates the 100 
percent criteria.  The veteran does not have total 
occupational impairment due to his PTSD alone.  While the 
veteran has total occupational impairment, as indicated by 
his receipt of VA benefits for total disability rating based 
in individual unemployability, the preponderance of the 
evidence does not reveal that the veteran's PTSD, alone, is 
the cause.  

The veteran himself reported to a private vocational 
specialist, C. E. Barchi, that he found his service-connected 
lower extremity disabilities and his nonservice-connected hip 
disabilities as the most vocationally limited throughout his 
career.  While the August 2003 statement by Mr. Barchi 
concluded that the veteran's PTSD alone caused him to be 
unable to engage in any substantial gainful employment, in a 
January 2004 correction to his August 2003 report, Mr. Barchi 
stated that that conclusion was in error and that PTSD was 
not directly considered in forming his opinion with regard to 
the veteran's unemployability. 

The record also does not show total social impairment as he 
has been married for over 50 years and has six children, with 
all of whom he has contact.  Given his current family 
relationships, the Board finds that total social impairment 
is not demonstrated.

Further, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  The 2002 VA mental disorders 
examination report did not find such symptoms and instead 
noted that the veteran was alert and oriented with normal 
speech and tone.  Likewise, VA treatment records do not show 
any complaint, treatment, or diagnosis which reflects the 
severe psychiatric symptoms described above.

Further, during the VA examinations, while his short-term 
memory was rated 2/3, there is no evidence that he has ever 
forgotten his own name, occupation, or the names of his wife, 
children, and grandchildren.  Accordingly, the evidence does 
not show the type of gross impairment in mental functioning 
that is required for the 100 percent evaluation.  

After a thorough review of the record, the Board finds that a 
70 percent disability rating most nearly fits the 
symptomatology for the veteran's psychiatric disability.  The 
Board concludes that the veteran does not meet the criteria 
for the next higher rating of 100 percent.  Accordingly, the 
preponderance of the evidence does not support the assignment 
of a schedular evaluation in excess of 70 percent at any time 
during the appeal period.  See Fenderson, supra.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

The Board finds no reason to refer this case to the RO for 
consideration of an extraschedular evaluation.  The claims 
folder does not contain evidence of an exceptional disability 
picture.  The record shows that the veteran had not been 
hospitalized during the period in question.  Further, the 
Board does not find that there has been such marked 
interference with employment that regular application of the 
Rating Schedule is impractical.  Thus, for the reasons noted 
above, the Board concludes that the impairment resulting from 
psychiatric disability is adequately compensated by the 70 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



Earlier effective date claims

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2006).

A "claim"' is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2006).  Significantly, such an informal claim 
must identify the benefit sought.  Id.  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Earlier effective date for service connection and compensable 
disability 
rating for PTSD

On July 25, 2002, the veteran filed an original claim for 
service connection for a psychiatric disorder, claimed as 
anxiety and depression.  The Board has scoured the record for 
evidence of a claim for service connection for PTSD prior to 
the July 2002 claim.

However, there is no document, filed prior to July 25, 2002, 
which requested a determination of entitlement, or evidence a 
belief in entitlement, to service connection for PTSD or 
other psychiatric disorder.  In this case, no earlier 
correspondence from the veteran or his representative or 
attorney showed a clear intent on his part to request 
entitlement to service connection for PTSD or other 
psychiatric disorder.  There was, therefore, nothing that VA 
could construe as "evidencing a belief in entitlement" to 
PTSD prior to July 25, 2002.

The veteran and his attorney have made no specific 
contentions with regard to their request for an earlier 
effective date for PTSD.  Pursuant to 38 C.F.R. § 3.400, the 
veteran is not entitled to an effective date any earlier than 
July 25, 2002, for the grant of service connection for PTSD.  
After a thorough review of the evidence of record, the Board 
concludes that the veteran did not submit an informal claim 
for service connection for PTSD that remained unadjudicated 
at any time prior to July 25, 2002.  The informal claim for 
service connection for this condition was received on July 
25, 2002.  In light of the foregoing, the Board concludes 
that an effective date earlier than July 25, 2002, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).

Earlier effective date for TDIU

The veteran contends that he is entitled to an effective date 
earlier than July 25, 2002, for the award of TDIU.  His 
attorney maintains that the veteran filed a claim for TDIU on 
March 29, 1994, which was never adjudicated and thus remains 
pending.  He argues that his TDIU benefits should be 
effective from 1997 because that is the opinion of Mr. 
Barchi, a private vocational specialist.

The general rule with respect to the effective date for an 
award of increased compensation, like TDIU, is that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a) (West 2002).  See 38 C.F.R. § 3.400(o)(1) (2006) 
(to the same effect).  An exception to that rule applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  

The veteran argues that there is an unadjudicated claim 
pending since March 1994 following the reasoning of Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Once a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU rating).  The Board agrees that 
in his March 29, 1994, which was filed April 4, 1994, the 
veteran expressed his desire to "make an informal 
Application for Increased Compensation Based on 
Unemployability."

However, the Court of Appeals for the Federal Circuit has 
clarified Roberson, stating that if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.  

Regardless, the April 1994 claim was an informal one, and the 
record does not reflect that he was subsequently provided a 
formal application for benefits (VA Form 21-526) by the RO as 
required by 38 C.F.R. § 3.155(a) (2006).  Thus, the one-year 
period for filing a formal application was tolled and April 
4, 1994, will be accepted as the date of receipt of claim for 
purposes of assessing his entitlement to an earlier effective 
date for TDIU.

Having determined that April 4, 1994, is the date of receipt 
of a claim for purposes of assigning an effective date, the 
Board is obliged to review all of the evidence of record to 
determine the date on which entitlement to TDIU arose.  The 
evidence shows the veteran to have first had such severe 
disability as to meet the criteria for TDIU as of January 
1997, according to a private individual unemployability 
assessment dated in 2003.  See 38 C.F.R. § 4.16 (2006).  In 
his 2003 report, Mr. Barchi, a vocational specialist 
concluded that the veteran "has been totally unable to 
obtain and/or retain gainful employment from January 1997."  
The evidence Mr. Barchi cites in his report is consistent 
with the time frame provided by the veteran in his formal 
TDIU claim filed in October 2002.  Consequently, an effective 
date of January 1, 1997, is assigned for the award.

An effective date prior to January 1, 1997, for the award of 
TDIU, is not warranted, however.  The record shows that the 
veteran was employed in 1994, when he filed his claim, and 
the earliest evidence of unemployability after his claim was 
filed is January 1, 1997.  

As the veteran's earlier effective date claim with regard to 
TDIU has been granted in full, compliance with the duty to 
assist or the duty to notify is unnecessary with regard to 
that claim.  

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist with regard to the claims for service connection for 
left and right hip disorders, an increased rating for a right 
thigh disorder, a higher initial evaluation for PTSD, and 
entitlement to an earlier effective date for the compensable 
award of service connection for PTSD.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (CAVC or Court) held 
that proper notice must inform a claimant of any information 
and evidence not of record (1) needed to substantiate the 
claim; (2) VA will seek to provide; and (3) the claimant is 
expected to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), 
the Court also held that VA must ask him to submit any 
pertinent evidence in his possession ("fourth element").  
Notice should be given to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

VA provided the requisite notice by means of April and August 
2002 letters to the veteran, issued prior to the initial 
adjudication of the claims in May and November 2002, 
respectively.  The letters advised him of the duty to assist 
and the duty to notify.  The veteran was told of the 
requirements to establish successful claims for service 
connection.  He was advised of his and VA's respective 
duties.  Although the RO did not specifically requested the 
veteran to provide "any evidence in his possession" that 
pertained to his claims, it is untenable that the veteran was 
unaware that he must do so, given the content of the notice 
in 2002.  Further, although these letters did not advise him 
of the requirements to establish a successful claim for an 
increased rating, a reasonable person could be expected to 
understand the necessary requirements.  This is so because 
the veteran had previously been advised of the requirements 
to establish a successful claim for an increased rating in a 
November 1991 RO letter which was sent to him in response to 
an earlier request for an increased rating for his right 
thigh disability.  Thus, he had actual knowledge that 
evidence pertaining to worsening of the service-connected 
right thigh injury was needed in order to be awarded a higher 
evaluation.  

While the 2002 notice letters did not explain the assignment 
of disability ratings and effective dates, such explanation 
is moot with regard to the hip claims, given that service 
connection is denied for the aforementioned claims.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While the veteran has 
not claimed that VA has not complied with the notice 
requirements, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are no longer applicable with regard to the 
increased rating, initial rating, and earlier effective date 
claims on appeal as compensation for the right thigh and PTSD 
was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the Board does not commit prejudicial error in 
concluding that a notice letter complied with § 5103(a) and 
§ 3.159(b), where a claim for service connection has been 
substantiated, because such notice is not required).  The 
Court also found that, once a claim is substantiated, VA's 
statutory duties are specified under 38 U.S.C.A. §§ 5104 and 
7105, and applicable regulatory duties are found at 38 C.F.R. 
§ 3.103.  Id.  VA satisfied these duties by issuance of the 
rating decision, statement of the case, and supplemental 
statements of the case.  Therefore, there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Post-service 
VA and private medical records have been associated with the 
claims folder and VA examinations have been developed.  The 
Board therefore finds that VA has satisfied its duty to 
notify and assist.  The veteran has not identified any 
additional available evidence which is pertinent to the 
claims adjudicated in this decision and has not been 
associated with the claims folder. 


ORDER

Based on a finding of CUE in a May 1955 rating decision, 
service connection is awarded for residuals of a stab wound 
injury to Muscle Group 2, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for degenerative arthritis and 
degenerative disc disease of the lumbosacral spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for chronic left and right hip disorders 
is denied.

An increased rating for residuals of a right thigh stab 
injury are denied.

A higher initial evaluation for PTSD is denied.

A claim for an earlier effective date for the award of 
service connection for PTSD with a 70 percent rating is 
denied.

An effective date of January 1, 1997, is granted for the 
award of TDIU, subject to the law and regulations governing 
the award of monetary benefits.


REMAND

With regard to the issues of entitlement to service 
connection for a chronic right knee disorder, a chronic neck 
disorder, and a chronic skin disorder, these issues were 
previously denied on the merits in a September 1994 rating 
decision, which is final.  Accordingly, and new and material 
evidence is required to reopen these claims.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Prior to the initiation 
of the current claim in September 2001, the law was amended 
to define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).

As the RO did not consider the regulations pertaining to new 
and material evidence when it adjudicated these issues, the 
Board has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993) (before the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities) 
and finds that a remand is warranted.

In addition, remand is warranted to comply with the duty to 
notify.  In Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notification letters issued in 
connection with the aforementioned issues do not comply with 
the Kent ruling.  

With regard to the claims for service connection for a left 
thigh disorder and for an increased rating for the veteran's 
left iliac scar residuals, the Board finds that the veteran's 
contentions are essentially the same.  He asserts that the 
stabbing wound to the left iliac area in service caused more 
significant disability than a scar, including numbness and 
pain in the left leg.  The scar is currently evaluated as 10 
percent disabling under Diagnostic Code 7804 for superficial 
scars which are painful on examination.  A 10 percent rating 
is the maximum rating under Diagnostic Code 7804.  Note 1 
following Diagnostic Code 7804 specifically states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Service medical records show that the veteran sustained an 
irregular, lacerated wound over the left iliac crest that 
healed with "an extensive area of anesthesia to pinprick 
over the lateral aspect of the left thigh."  A 2002 VA skin 
and muscles examination found that the scar was painful to 
palpation and adherent to the underlying iliac wing and, 
further, that the left iliac injury damaged the lateral 
femoral cutaneous nerve.  

Two private physicians, including a surgeon who harvested a 
bone graft from the left iliac area for back surgery in March 
2001, opined that the left anterior iliac crest laceration 
caused a left lateral femoral cutaneous nerve injury.  See 
December 2001 statement of T. R. Boulter, M.D; June 2002 
statement of J. M. Bryan, M.D.

Thus, the medical evidence reveals that as a result of the 
injury in service to the left iliac area, there was muscle 
and nerve damage as well as a painful and adherent scar.  
When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board is unable to rate the residuals of the left iliac 
injury without further examination and medical opinion as the 
muscle and nerve injury described in the medical records does 
not correspond with the muscles and nerves identified in the 
rating schedule.

As the Board has granted the CUE claim in this case, the 
issue of the assignment of a disability evaluation, to 
include consideration of whether a higher combined evaluation 
is warranted, for the right upper chest stab wound from 
November 17, 1954, is remanded to the RO.



Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence 
would substantiate his petition to reopen 
his claims of entitlement to service 
connection for a chronic right knee 
disorder, a chronic neck disorder, and a 
chronic skin disorder.  These claims were 
last denied in a September 1994 RO 
decision.   Comply with the Kent ruling, 
and advise the veteran of the evidence 
and information that is necessary to 
reopen these claims.   Advise the veteran 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.

2.  Schedule the veteran for a VA 
examination which clearly identifies the 
specific muscles and nerves damaged by 
the stab wound to the area of the left 
ilium.  The names of the muscles and 
nerves identified by the examiner must 
correspond with muscles and nerves listed 
in the rating schedule.  See 38 C.F.R. 
§§ 4.73 and 4.124a.  The nature and 
severity of the muscle and nerve damage 
must be described in detail.  All 
indicated tests and studies should be 
conducted.  The claims files, including 
the pertinent language of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.

3.  Schedule the veteran for a VA 
examination which clearly identifies the 
specific muscles damaged by the deep 
gouged-out puncture and stab wound right 
upper chest from MCL to AAL, macerating 
the pectoralis major and exposing the 
second rib, with deep extension nearby 
into the axilla.  The names of the 
muscles identified by the examiner must 
correspond with muscles and nerves listed 
in the rating schedule.  See 38 C.F.R. 
§§ 4.73.  The nature and severity of the 
muscle damage must be described in 
detail.  All indicated tests and studies 
should be conducted.  The claims files, 
including the pertinent language of this 
remand, must be made available to the 
examiner for review in connection with 
the examination.

4.  Then, readjudicate all of the claims 
on appeal, to include:

a.  consideration of the proper 
version of 38 C.F.R. § 3.156 (2006) 
with regard to the new and material 
claims; and 

b.  assignment of disability 
rating(s) for the stab wound to the 
right upper chest from November 17, 
1954, to the present.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


